Title: Bartholomew Dandridge, Jr., to Henry Knox, 19 June 1793
From: Dandridge, Bartholomew Jr.
To: Knox, Henry



Sir,
[Philadelphia] June 19. 1793.

The President directs me to send you the enclosed which was handed to him last night. As it was written perhaps in expectation that some notice would be taken of the death of the Marqs de Bretagny, as having been an officer in the American service,
 the President wishes you to do there with what shall seem to you proper. I have the honor to be &c.

B. D.

